170 F.2d 1021 (1948)
ESTATE of Joseph H. HEIDT, Deceased, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11758.
United States Court of Appeals Ninth Circuit.
December 13, 1948.
Ralph W. Smith, Oliver O. Clark, John Moore Robinson, and Robert Himrod, all of Los Angeles, Cal. (R. A. Luce, of Washington, D. C., of counsel), for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, and Austin Hoyt, Sp. Assts. to Atty. Gen., for respondent.
Leon B. Brown and John W. Ervin, both of Los Angeles, Cal., amici curiae.
*1022 Before MATHEWS and STEPHENS, Circuit Judges, and DRIVER, District Judge.
PER CURIAM.
The decision of the Tax Court, 8 T.C. 969, is affirmed.